     Case 1:21-cv-01044-NONE-HBK Document 17 Filed 09/16/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICKY TYRONE FOSTER,                                 Case No. 1:21-cv-1044-NONE-HBK (PC)
12                          Plaintiff,                     ORDER PROVIDING NOTICE TO
                                                           PLAINTIFF OF REQUIREMENTS FOR
13            v.                                           OPPOSING SUMMARY JUDGMENT
                                                           MOTION
14    KAWEAH DELTA MEDICAL CENTER,
      et. al.,                                             (Doc. No. 12)
15
                            Defendants.
16

17           This matter comes before the Court upon review of the file that was removed from the

18   Tulare County Superior Court. (Doc. No. 1). Plaintiff Ricky Tyrone Foster initiated this action

19   proceeding pro se as a prisoner within the California Department of Corrections. On September

20   15, 2021, Defendants filed a motion for summary judgment. (Doc. No. 16). A summary

21   judgment motion is a dispositive motion. An order granting a summary judgment motion will

22   result in the final adjudication of this matter without a trial.

23           Pursuant to Woods v. Carey, 684 F.3d 934 (9th Cir. 2012), Rand v. Rowland, 154 F.3d

24   952 (9th Cir. 1998), and Klingele v. Eikenberry, 849 F.2d 409 (9th Cir. 1988), the Court notifies

25   Plaintiff of the following rights and requirements for opposing the motion:

26                 •   Unless otherwise ordered, all motions for summary judgment are briefed pursuant

27                     to Local Rule 230(l).

28                 •   Plaintiff is required to file an opposition or a statement of non-opposition to
     Case 1:21-cv-01044-NONE-HBK Document 17 Filed 09/16/21 Page 2 of 4


 1                   Defendants’ motion for summary judgment. Local Rule 230(l). If Plaintiff fails to

 2                   file an opposition or a statement of non-opposition to the motion, this action may

 3                   be dismissed, with prejudice, for failure to prosecute. The opposition or statement

 4                   of non-opposition must be filed not more than 21 days after the date of service of

 5                   the motion. Id.

 6               •   A motion for summary judgment is a request for judgment on some or all of

 7                   Plaintiff’s claims in favor of Defendants without trial. Fed. R. Civ. P. 56(a).

 8                   Defendants’ motion sets forth the facts which they contend are not reasonably

 9                   subject to dispute and that entitle them to judgment as a matter of law. Fed. R.

10                   Civ. P. 56(c). This is called the Statement of Undisputed Facts. Local Rule

11                   260(a).

12               •   Plaintiff has the right to oppose a motion for summary judgment. To oppose the

13                   motion, Plaintiff must show proof of his claims. Plaintiff may agree with the facts

14                   set forth in Defendants’ motion but argue that Defendants are not entitled to

15                   judgment as a matter of law.

16               •   In the alternative, if Plaintiff does not agree with the facts set forth in Defendants’

17                   motion, he may show that Defendants’ facts are disputed in one or more of the

18                   following ways: (1) Plaintiff may rely upon statements made under the penalty of

19                   perjury in the complaint or the opposition if (a) the complaint or opposition shows

20                   that Plaintiff has personal knowledge of the matters stated and (b) Plaintiff calls to
21                   the Court’s attention those parts of the complaint or opposition upon which

22                   Plaintiff relies; (2) Plaintiff may serve and file declarations setting forth the facts

23                   which Plaintiff believes prove his claims;1 (3) Plaintiff may rely upon written

24                   records but Plaintiff must prove that the records are what he claims they are;2 or

25
     1
       A declaration is a written statement setting forth facts: (1) which are admissible in evidence, (2) which
26   are based on the personal knowledge of the person giving the statement, and (3) to which the person giving
     the statement is competent to testify. 28 U.S.C. § 1746; Fed. R. Civ. P. 56(c)(4). A declaration must be
27   dated and signed under penalty of perjury as follows: “I declare (or certify, verify or state) under penalty
     of perjury that the foregoing is true and correct. Executed on (date). (Signature).” 28 U.S.C. § 1746.
28   2
       Sworn or certified copies of all papers referred to in the declaration must be included and served on the
                                                           2
     Case 1:21-cv-01044-NONE-HBK Document 17 Filed 09/16/21 Page 3 of 4


 1                   (4) Plaintiff may rely upon all or any part of the transcript of one or more

 2                   depositions, answers to interrogatories, or admissions obtained in this proceeding.

 3                   Should Plaintiff fail to contradict Defendants’ motion with declarations or other

 4                   evidence, Defendants’ evidence will be taken as truth, and final judgment may be

 5                   entered without a full trial. Fed. R. Civ. P. 56(e).

 6               •   In opposing Defendants’ motion for summary judgment, Local Rule 260(b)

 7                   requires Plaintiff to reproduce Defendants’ itemized facts in the Statement of

 8                   Undisputed Facts and admit those facts which are undisputed and deny those

 9                   which are disputed. If Plaintiff disputes (denies) a fact, Plaintiff must cite to the

10                   evidence used to support that denial (e.g., pleading, declaration, deposition,

11                   interrogatory answer, admission, or other document). Local Rule 260(b).

12               •   If discovery has not yet been opened, or if discovery is still open and Plaintiff is

13                   not yet able to present facts to justify the opposition to the motion, the Court will

14                   consider a request to postpone consideration of Defendants’ motion. Fed. R. Civ.

15                   P. 56(d). Any request to postpone consideration of Defendants’ motion for

16                   summary judgment must include the following: (1) a declaration setting forth the

17                   specific facts Plaintiff hopes to elicit from further discovery, (2) a showing that the

18                   facts exist, and (3) a showing that the facts are essential to opposing the motion for

19                   summary judgment. Blough v. Holland Realty, Inc., 574 F.3d 1084, 1091 n.5 (9th

20                   Cir. 2009); Tatum v. City & Cty. of San Francisco, 441 F.3d 1090, 1100-01 (9th
21                   Cir. 2006); California v. Campbell, 138 F.3d 772, 779 (9th Cir. 1998). The

22                   request to postpone the motion for summary judgment must identify what

23                   information is sought and how it would preclude summary judgment. Blough, 574

24                   F.3d at 1091 n. 5; Tatum, 441 F.3d at 1100-01; Margolis v. Ryan, 140 F.3d 850,

25                   853 (9th Cir. 1998); Local Rule 260(b).

26               •   Unsigned declarations will be stricken, and declarations not signed under penalty
27

28   opposing party. Fed. R. Civ. P. 56(e).
                                                         3
     Case 1:21-cv-01044-NONE-HBK Document 17 Filed 09/16/21 Page 4 of 4


 1                   of perjury have no evidentiary value.

 2               •   The failure of any party to comply with this order, the Federal Rules of Civil

 3                   Procedure, or the Local Rules of the Eastern District of California may result in the

 4                   imposition of sanctions including but not limited to dismissal of the action or entry

 5                   of default.

 6            Accordingly, it is ORDERED:

 7            1. If Plaintiff wishes to oppose Defendants’ motion for summary judgment, he shall do so

 8   within thirty (30) days of receipt of this order in compliance with Federal Rule of Civil Procedure

 9   56 and Local Rule 260;

10            2. The Court will deem no response from Plaintiff to mean he does not oppose

11   Defendants’ motion; and

12            3. Any request for an extension of time of this deadline must be filed on or before it

13   expires and must be supported by good cause.

14

15
     Dated:      September 16, 2021
16                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
